OPINION
Appellant was plaintiff in the court below seeking a divorce, which was denied. He has appealed from the judgment and order denying his motion for a new trial.
Respondent has made a motion for an order of this court requiring appellant to pay into court the sum of $500 for her attorney in the preparation of her defense to the appeal, and for other costs. The motion is supported by her affidavit which shows that she is without any means whatever to pay her attorney to conduct her defense, or pay any other expense which may be incurred therein, and has no way of obtaining any assistance in this regard.
It shows that her health is impaired and that she is unable to work or earn money; that some of the time she is dependent upon her daughter for food and other necessities of life; and that her daughter is in no financial condition to assist her with moneys to prepare and conduct her defense to said appeal.
Her affidavit further shows that appellant is steadily employed, receiving compensation in the sum of $150 or more.
His affidavit does not deny the above averments. It is alleged therein that ever since he married respondent on June 3, 1915, he has supported her and is now supporting her, and that he has paid all the expenses of the litigation in the district court. He alleged that he is earning $175 per month, and that he owes the sum of *Page 269 
$1,362. Under such circumstances we think that he should not be required to pay $500 to respondent for her attorney's fee. No showing is made by her as to any other cost and no order will be made in this regard.
It is ordered that appellant pay to the clerk of this court, for the benefit of respondent as an attorney's fee, the sum of $150, and that proceedings herein be stayed until this order is complied with.